[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS
                                                                          FILED
                                   FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                    ________________________ ELEVENTH CIRCUIT
                                                                      AUG 26, 2011
                                            No. 11-11497               JOHN LEY
                                        Non-Argument Calendar            CLERK
                                      ________________________

                            D.C. Docket No. 2:10-cv-00003-LGW-JEG

RAYMOND W. BROWN,

llllllllllllllllllllllllllllllllllllllll                             Plaintiff-Appellant,

                                                 versus

LUKE COLEMAN,
Georgia Dept. of Corrections
State Probation Office, et al.,

lllllllllllllllllllllllllllllllllllllllll                         Defendants-Appellees,

CARL RENFROE,
Camden County Deputy Sheriff,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Georgia
                                 ________________________

                                            (August 26, 2011)
Before TJOFLAT, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

      Raymond Brown appeals the district court’s dismissal of his 42 U.S.C.

§ 1983 complaint against the defendants, in which he alleges that the defendants

unlawfully made him register as, and published in a newspaper that he was, a sex

offender based on his prior criminal conviction for aggravated child molestation.

Brown argues that the state failed to prove venue at his underlying criminal trial,

rendering his conviction invalid, and that the defendants violated his due process

rights when they did not investigate the validity of his underlying conviction

before classifying him as a sex offender.

      The district court found that Brown’s § 1983 claims were barred by Heck v.

Humphrey, 512 U.S. 477 (1994), in which the Supreme Court held that when

judgment in favor of a plaintiff seeking damages in a § 1983 suit “would

necessarily imply the invalidity of [the plaintiff’s] conviction or sentence,” the

“plaintiff must prove that the conviction or sentence has been reversed on direct

appeal, expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called into question by a federal court's

issuance of a writ of habeas corpus, 28 U.S.C. § 2254.” 512 U.S. at 486-87. In

other words, “the complaint must be dismissed unless the plaintiff can demonstrate

                                            2
that the conviction or sentence has already been invalidated.” Id. at 487.

      A judgment in favor of Brown on his § 1983 claim would necessarily imply

the invalidity of his underlying conviction for aggravated child molestation.

Because Brown has not provided any evidence that this conviction has already

been invalidated, the district court did not err in finding his claims barred by Heck.

Accordingly, we affirm.

      AFFIRMED




                                          3